EXHIBIT 10.4


CLOSING ESCROW AGREEMENT


 
This Closing Escrow Agreement, dated as of June ___, 2007 (this “Agreement”), is
entered into by and among Deli Solar (USA), Inc., a Nevada corporation, (the
“Company”), Barron Partners, L.P., a Delaware limited partnership, and any other
investors named on the signature page of this Agreement (together with
Investors, the “Investors” or the “Escrowing Parties” and each an “Investor”)
and Tri-State Title & Escrow, LLC (the “Escrow Agent”). The principal address of
each party hereto is set forth on Exhibit A.


WITNESSETH:


WHEREAS, the Company proposes to make a private offering to the Investors in an
aggregate amount of Two Million Seven Hundred and Fifty Thousand ($2,750,000)
Dollars (the “Escrowed Funds”); and
 
WHEREAS, pursuant to a securities purchase agreement to be entered into by the
Company and the Investors for the private placement (the “Securities Purchase
Agreement”), the Company and the Investors desire to deposit the Escrowed Funds
with the Escrow Agent, to be held in escrow until joint written instructions are
received by the Escrow Agent from the Investors, at which time the Escrow Agent
will disburse the Escrowed Funds in accordance with such instructions; and


WHEREAS, Escrow Agent is willing to hold the Escrowed Funds in escrow subject to
the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the mutual promises herein contained and
intending to be legally bound, the parties hereby agree as follows:


1.    Appointment of Escrow Agent. The Investors hereby appoints Escrow Agent as
escrow agent in accordance with the terms and conditions set forth herein and
the Escrow Agent hereby accepts such appointment.


2.    Delivery of the Escrowed Funds. 


2.1  The Investors will direct delivery of the Escrowed Funds to the Escrow
Agent’s account on Closing Date (as defined in the Securities Purchase
Agreement) as follows:


Trust Account ABA #056008849
Cardinal Bank
McLean, VA 22102
Account # 5060024931
Account Name: Tri-State Title & Escrow, LLC


The Escrow Funds are to be held and distributed by the Escrow Agent in
accordance with and subject to the provisions of this Agreement.

--------------------------------------------------------------------------------


 
3.    Escrow Agent to Hold and Disburse Escrowed Funds. The Escrow Agent will
hold and disburse the Escrowed Funds received by it pursuant to the terms of
this Escrow Agreement, as follows:


3.1 Upon receipt of the joint instructions from the Investors, in substantially
the form of Exhibit B hereto, the Escrow Agent shall release the Escrowed Funds
as directed in such instruction.


3.2 In the event this Agreement, the Escrowed Funds or the Escrow Agent becomes
the subject of litigation, or if the Escrow Agent shall desire to do so for any
other reason, each of the Company and the Investors authorizes the Escrow Agent,
at its option, to deposit the Escrowed Funds with the clerk of the court in
which the litigation is pending, or a court of competent jurisdiction if no
litigation is pending, and thereupon the Escrow Agent shall be fully relieved
and discharged of any further responsibility with regard thereto. Each of the
Company and the Investors also authorizes the Escrow Agent, if it receives
conflicting claims to the Escrow Funds, is threatened with litigation or if the
Escrow Agent shall desire to do so for any other reason, to interplead all
interested parties in any court of competent jurisdiction and to deposit the
Escrowed Funds with the clerk of that court and thereupon the Escrow Agent shall
be fully relieved and discharged of any further responsibility hereunder to the
parties from which they were received.


3.3 In the event that the Escrow Agent does not receive any instruction by a
date that is one month from the date of this Agreement (the “Escrow Termination
Date”), all Escrowed Funds shall be returned to the Investors, with the Accrued
Interest as defined under Section 7.2.


4.    Exculpation and Indemnification of Escrow Agent


4.1  The Escrow Agent shall have no duties or responsibilities other than those
expressly set forth herein. The Escrow Agent shall have no duty to enforce any
obligation of any person to make any payment or delivery, or to direct or cause
any payment or delivery to be made, or to enforce any obligation of any person
to perform any other act. The Escrow Agent shall be under no liability to the
other parties hereto or anyone else, by reason of any failure, on the part of
any party hereto or any maker, guarantor, endorser or other signatory of a
document or any other person, to perform such person’s obligations under any
such document. Except for written instructions given to the Escrow Agent by the
Escrowing Party relating to the Escrowed funds, the Escrow Agent shall not be
obligated to recognize any agreement between or among the Company and the
Escrowing Party, notwithstanding that references hereto may be made herein and
whether or not it has knowledge thereof.


4.2 The Escrow Agent shall not be liable to the Company and the Investors or to
anyone else for any action taken or omitted by it, or any action suffered by it
to be taken or omitted, in good faith and acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Escrow Agent), statement, instrument, report, or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained), which
-2-

--------------------------------------------------------------------------------


 
is believed by the Escrow Agent to be genuine and to be signed or presented by
the proper person or persons. The Escrow Agent shall not be bound by any of the
terms thereof, unless evidenced by written notice delivered to the Escrow Agent
signed by the proper party or parties and, if the duties or rights of the Escrow
Agent are affected, unless it shall give its prior written consent thereto.


4.3 The Escrow Agent shall not be responsible for the sufficiency or accuracy of
the form, or of the execution, validity, value or genuineness of, any document
or property received, held or delivered to it hereunder, or of any signature or
endorsement thereon, or for any lack of endorsement thereon, or for any
description therein; nor shall the Escrow Agent be responsible or liable to the
Company and Investors or to anyone else in any respect on account of the
identity, authority or rights, of the person executing or delivering or
purporting to execute or deliver any document or property or this Escrow
Agreement. The Escrow Agent shall have no responsibility with respect to the use
or application of the Escrowed Funds pursuant to the provisions hereof.


4.4 The Escrow Agent shall have the right to assume, in the absence of written
notice to the contrary from the proper person or persons, that a fact or an
event, by reason of which an action would or might be taken by the Escrow Agent,
does not exist or has not occurred, without incurring liability to the Company
or to anyone else for any action taken or omitted to be taken or omitted, in
good faith and in the exercise of its own best judgment, in reliance upon such
assumption.


4.5 To the extent that the Escrow Agent becomes liable for the payment of taxes,
including withholding taxes, in respect of income derived from the investment of
the Escrowed Funds, or any payment made hereunder, the Escrow Agent may pay such
taxes; and the Escrow Agent may withhold from any payment of the Escrowed Funds
such amount as the Escrow Agent estimates to be sufficient to provide for the
payment of such taxes not yet paid, and may use the sum withheld for that
purpose. The Escrow Agent shall be indemnified and held harmless against any
liability for taxes and for any penalties in respect of taxes, on such
investment income or payments in the manner provided in Section 4.6


4.6 The Escrow Agent will be indemnified and held harmless by the Company from
and against all expenses, including all counsel fees and disbursements, or loss
suffered by the Escrow Agent in connection with any action, suit or proceedings
involving any claim, or in connection with any claim or demand, which in any
way, directly or indirectly, arises out of or relates to this Escrow Agreement,
the services of the Escrow Agent hereunder, except for claims relating to gross
negligence by Escrow Agent or breach of this Escrow Agreement by the Escrow
Agent, or the monies or other property held by it hereunder. Promptly after the
receipt by the Escrow Agent of notice of any demand or claim or the commencement
of any action, suit or proceeding, the Escrow Agent shall, if a claim in respect
thereof is to be made against an Escrowing Party, notify each of them thereof in
writing, but the failure by the Escrow Agent to give such notice shall not
relieve any such party from any liability which an Escrowing Party may have to
the Escrow Agent hereunder. Notwithstanding any obligation to make payments and
deliveries hereunder, the Escrow Agent may retain and hold for such time as it
deems necessary such amount of monies or property as it shall, from time to
time, in its sole discretion,
-3-

--------------------------------------------------------------------------------


 
seem sufficient to indemnify itself for any such loss or expense and for any
amounts due it under Section 7.


4.7 For purposes hereof, the term “expense or loss” shall include all amounts
paid or payable to satisfy any claim, demand or liability, or in settlement of
any claim, demand, action, suit or proceeding settled with the express written
consent of the Escrow Agent, and all costs and expenses, including, but not
limited to, counsel fees and disbursements, paid or incurred in investigating or
defending against any such claim, demand, action, suit or proceeding.


5.    Termination of Agreement and Resignation of Escrow Agent


5.1 This Escrow Agreement shall terminate upon (a) disbursement of all of the
Escrowed Funds, and (b) Escrow Termination Date as set forth under Section 3.3,
whichever is earlier, provided that the rights of the Escrow Agent and the
obligations of the Company under Section 4 shall survive the termination hereof.


5.2 The Escrow Agent may resign at any time and be discharged from its duties as
Escrow Agent hereunder by giving the Company and the Investors at least five (5)
business days written notice thereof (the “Notice Period”). As soon as
practicable after its resignation, the Escrow Agent shall, if it receives notice
from the Company and the Investors within the Notice Period, turn over to a
successor escrow agent appointed by the Company and the Investors all Escrowed
Funds (less such amount as the Escrow Agent is entitled to retain pursuant to
Section 7) upon presentation of the document appointing the new escrow agent and
its acceptance thereof. If no new agent is so appointed within the Notice
Period, the Escrow Agent shall return the Escrowed Funds to the Investors from
which they were received, with the Accrued Interest as defined under Section
7.2.


6.    Form of Payments by Escrow Agent


6.1 Any payments of the Escrowed Funds by the Escrow Agent pursuant to the terms
of this Escrow Agreement shall be made by wire transfer unless directed to be
made by check by the Escrowing Parties.


6.2  All amounts referred to herein are expressed in United States Dollars and
all payments by the Escrow Agent shall be made in such dollars.


7.    Compensation. Escrow Agent shall be entitled to the following compensation
from the Company:
 
7.1 Documentation Fee: The Company shall pay a documentation fee to the Escrow
Agent of $3,000.


7.2 Interest : The Escrowed Funds shall accrue interest (the “Accrued Interest”)
at the available rate obtained by the Escrow Agent with respect to the period
during which such funds are held in the Escrow Agent’s account set forth in
Section 2.1 above. In connection with a Closing or a return of funds to the
Investors, the Investors shall be paid Accrued Interest of 2.5%
-4-

--------------------------------------------------------------------------------


 
per annum on the aggregate amount of Escrowed Funds in the Escrow Agent’s
account on the date of such Closing or return of funds and the balance of
Accrued Interest, if any, shall be retained by the Escrow Agent. 


8.    Notices. All notices, requests, demands, and other communications provided
herein shall be in writing, shall be delivered by hand or by first-class mail,
shall be deemed given when received and shall be addressed to parties hereto at
their respective addresses first set forth on Exhibit A hereto.


9.    Further Assurances. From time to time on and after the date hereof, the
Company, and Investors shall deliver or cause to be delivered to the Escrow
Agent such further documents and instruments and shall do and cause to be done
such further acts as the Escrow Agent shall reasonably request (it being
understood that the Escrow Agent shall have no obligation to make any such
request) to carry out more effectively the provisions and purposes of this
Escrow Agreement, to evidence compliance herewith or to assure itself that it is
protected in acting hereunder.


10.    Consent to Service of Process . The Company hereby irrevocably consent to
the jurisdiction of the courts of the State of Virginia and of any Federal court
located in such state in connection with any action, suit or proceedings arising
out of or relating to this Escrow Agreement or any action taken or omitted
hereunder, and waives personal service of any summons, complaint or other
process and agrees that the service thereof may be made by certified or
registered mail directed to it at the address listed on Exhibit A hereto.


11.    Miscellaneous


11.1 This Agreement shall be construed without regard to any presumption or
other rule requiring construction against the party causing such instrument to
be drafted. The terms “hereby,” “hereof,” “hereunder,” and any similar terms, as
used in this Escrow Agreement, refer to the Escrow Agreement in its entirety and
not only to the particular portion of this Escrow Agreement where the term is
used. The word “person” shall mean any natural person, partnership, corporation,
government and any other form of business of legal entity. All words or terms
used in this Escrow Agreement, regardless of the number or gender in which they
were used, shall be deemed to include any other number and any other gender as
the context may require. This Escrow Agreement shall not be admissible in
evidence to construe the provisions of any prior agreement.


11.2 This Agreement and the rights and obligations hereunder of the Company, and
the Investors may not be assigned. This Escrow Agreement and the rights and
obligations hereunder of the Escrow Agent may be assigned by the Escrow Agent,
with the prior consent of the Escrowing Parties. This Escrow Agreement shall be
binding upon and inure to the benefit of each party’s respective successors,
heirs and permitted assigns. No other person shall acquire or have any rights
under or by virtue of this Escrow Agreement. This Escrow Agreement may not be
changed orally or modified, amended or supplemented without an express written
agreement executed by the Escrow Agent, the Company and the Escrowing Party.
This Escrow Agreement is intended to be for the sole benefit of the parties
hereto and their respective successors, heirs
-5-

--------------------------------------------------------------------------------


 
and permitted assigns, and none of the provisions of this Escrow Agreement are
intended to be, nor shall they be construed to be, for the benefit of any third
person.


11.3 This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of Virginia. The representations and warranties
contained in this Escrow Agreement shall survive the execution and delivery
hereof and any investigations made by any party. The headings in this Escrow
Agreement are for purposes of reference only and shall not limit or otherwise
affect any of the terms thereof.


11.4 This Agreement supersedes the Escrow Agreement entered into by and among
the Company, Barron Partners L.P. and the Escrow Agent on June 5, 2007.




12.    Execution of Counterparts This Escrow Agreement may be executed in a
number of counterparts, by facsimile, each of which shall be deemed to be an
original as of those whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Escrow Agreement shall
become binding when one or more of the counterparts hereof, individually or
taken together, are signed by all the parties.
-6-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Escrow
Agreement on the day and year first above written.


ESCROW AGENT:


TRI-STATE TITLE & ESCROW, LLC




By:  /s/ Guy Turner
Name: Guy W. Turner
Title: President




BARRON PARTNERS, L.P.


By: Investors Capital Advisors, LLC, its General Partners




/s/ Andrew Worden
Name: Andrew Investors Worden
Title: CEO




EOS HOLDINGS




By:  /s/ Jon R.Carnes 
Jon R.Carnes, President
 






/s/ Matthew Hayden
Matthew Hayden






DELI SOLAR (USA), INC




By:  /s/ Deli Du
Name: Deli Du
Title: President and CEO
 
-7-

--------------------------------------------------------------------------------


 
EXHIBIT A
PARTIES TO AGREEMENT


Tri-State Title & Escrow, LLC
360 Main Street
P.O. Box 391
Washington, VA 22747
(800) 984-2155 
Attention: Johnnie L. Zarecor


Telephone: (540) 675-2155
Fax: (540) 675-3155
Email escrow@tristatetitle.net


$2,550,000
BARRON PARTNERS LP
Attn: Andrew Investors Worden
President
730 Fifth Avenue, 9th Floor
New York NY 10019
Tel: 212-359-0201
Fax: 646-607-2223
Email: abw@Investorspartners.com
 rbaum@Investorspartners.com




$100,000
Eos Holdings LLC
Attn: Jon R. Carnes
2560 Highvale Dr
Las Vegas NV 89134
Tel: (702) 236-7331
Fax: 917-591-7787
Email: jcarnes@eosfunds.com




$100,000
Matthew Hayden
1298 Prospect Drive, Suite 2D
La Jolla, California 92037
Tel: (858) 704-5065; (760) 613-3695
Fax: (858) 408-1808
Email:matt@haydenir.com






DELI SOLAR (USA), INC
Building 3 No. 28
-8-

--------------------------------------------------------------------------------


 
Feng Tai North Road
Beijing, China 100071
Attn: Deli Du
Tel: 01186-13603160688 (Chinese)
Tel: 01186-13911099317 (Chinese and English)
Fax: 01186-64893659
Email: jianminlee@yahoo.com
-9-

--------------------------------------------------------------------------------


 
EXHIBIT B 


DISBURSEMENT REQUEST


Pursuant to the Closing Escrow Agreement dated effective as of June __, 2007,
among Barron Partners, L.P., Eos holdings, LLC and Mr. Matthew Hayden (
the“Investors”), Deli Solar (USA), Inc. and Tri-State Title & Escrow, LLC. The
Investors, the Escrowing Parties hereby request disbursement of funds in the
amount and manner described below from account number [ ], styled Tri-State
Title & Escrow, LLC Escrow Account.


Please disburse
to:                             _________________________________

 
Amount to disburse:                          _________________________________


Form of distribution:                          _________________________________


Payee:     
Name:                   _________________________________
Address:              _________________________________
City/State:            _________________________________
Zip:                       _________________________________








Statement of event or condition which calls for this request for disbursement:
_______________________________________________________________
_______________________________________________________________
 
 
   Barron Partners, L.P.




Date: _____________                                          By:  Investors
Capital Advisors, LLC, its General Partners
 
                                                                                 
_________________________________
                                                                                  
Name: Andrew Investors Worden
                                                                                  
Title: CEO


 
                                                                                 
EOS HOLDINGS




   By:  _____________________________
           Jon R.Carnes, President
 
-10-

--------------------------------------------------------------------------------



 
  _________________________________
   Matthew Hayden




-11-

--------------------------------------------------------------------------------

